                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARKUS JAMES THOMAS,                                    CIVIL ACTION
              Plaintiff,

              v.

WARDEN D. EDWARD MCFADDEN,                              NO. 18-1350
SGT. ROY HAMILTON, SGT. GEROGE
YOUNG AND CAPT SERGI,
               Defendants.

                                        ORDER

       AND NOW, this 21st day of February, 2019, upon consideration of Defendant’s Motion

to Dismiss (ECF No. 26), and Plaintiff’s response thereto (ECF No. 30), it is hereby ORDERED

that Defendants’ Motion is GRANTED. Plaintiff’s Amended Complaint is DISMISSED

WITH PREJUDICE.

                                                 BY THE COURT:


                                                 /s/Wendy Beetlestone, J.

                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
